DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/30/2022 has been entered.

Election/Restrictions
Newly submitted claims 1-3, 5, 6, 9, 10, 13, 14 and 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I, newly filed claims 1-3, 5, 6, 9, 10, 13, 14 and 16-20, is directed to a sound masking system with an input network component of an input cable that permits the sound masking signals provided by the input cable for each of the plurality of loudspeaker assemblies to be swapped to correspond with a different set of put wire 
Invention II, claims 1-6, 9, 10, 13, 14 and 16-20 filed on 10/10/2021, is directed to a sound masking system with a plurality of loudspeaker assemblies each with a reflector positioned related to an audio emitter aperture of each of the plurality of the loudspeaker assemblies so as to provide a low directivity index output, classified in H04R 1/34.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such as reflecting the acoustic sound from the corresponding loudspeaker assemblies so as to provide a low directivity index output.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the groupings of patentably indistinct invention have acquired a separate status in the art in view of their different classification;
⦁	the groupings of patentably indistinct invention have acquired a separate status in the art due to their recognized divergent subject matter as stated above with each invention has a corresponding claimed feature that is mutually exclusive from the other;
⦁	the groupings of patentably indistinct inventions require a different field of search (e.g., the required search for invention II is H04R 1/34 which is not required for the search for invention I, the required search for invention I is H04R 5/04 which is not required for the search for invention II).
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.




Upon reinstating the previous set of claims, claims 1-6, 9, 10, 13, 14 and 16-20 are rejected under the same reason as previously stated in office action mailed on 11/2/2021 and provided below.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9, 10, 13, 14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,555,078 in view of Moeller. Although the claims at issues are not identical, they are not patentably distinct from each other because claims 1-18 of patent ‘078 are more specific .
Limitations in claims 3 and 4 are recited in claim 1 of patent ‘078.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 9, 13, 14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torffield (US 4,190,739) in view of Honda et al. (hereafter Honda; US 6430353 B1) and Dobbs et al. (hereafter Dobbs; US 5566237).
Regarding claim 1, Torffield discloses a sound masking system for providing sound masking in a predetermined area (Fig. 2), said system comprising:

a plurality of loudspeaker assemblies (26 in Fig. 8 or 5a and 4a in Fig. 2), coupled to the masking signal generator to receive an electrical sound masking signal,
wherein each of the loudspeaker assemblies comprises
a reflector (20 in Fig. 8 or 1a or 2a in Fig. 2) positioned relative to an audio emitter aperture of each of the plurality of loudspeaker assemblies so as to provide a low directivity index output,
wherein the plurality of loudspeaker assemblies are arranged away from one another by a distance to permit overlap in acoustic masking signals generated by each of the loudspeaker assemblies based on the two or more channels of the electrical sound masking signal.
Torffield fails to show a control unit. As taught in the background regarding sound reproduction, the sound system could be utilized for generated sound for movie or television viewing (col. 1, lines 26-27). One skilled in the art would have expected that a general sound system usually includes a control unit that receives a command and selects one program (which inherently includes one spectrum) among a plurality of stored programs in the sound source and directs the selected program to a recipient 1…11n, audio signal inherently has a spectrum) among a plurality of audio programs, stored in the signal generator (col. 2, lines 33-35, 58-61), and provide to a recipient loudspeaker (e.g., 19L) an acoustic sound signal having the selected spectrum and a sound masking zone selection (determined by 64; col. 4, lines 18-27 and 39-40, e.g.). Dobbs also teaches a remote control that would allow the user to select one the plurality of stored programs, adjust equalization profile and control the volume (col. 2, lines 45-51). Torffield teaches a pair of speakers, while Honda teaches how to control a plurality of speakers at different zones such as at different rooms with a selected sound program and Dobbs teaches how to select a sound program and provide frequency and volume control using a remote control. It was well recognized benefit that a remote control would provide many handy selected functions for the user at the palm of the user’s hand. Thus, it would have been obvious to one of ordinary skill in the art to modify Torffield in view of Honda and Dobbs by utilizing a remote control, switches and a control unit to select an audio program for a speaker with user controlled frequency and volume adjustment and allow zone selection in order to conveniently allow multiple speakers to share the same stored sound programs while selectively providing the selected sound program with adjusted EQ and volume level to the selected speaker based on user’s selection using a remote control.

Regarding claim 4, Torffield fails to show a voice coil. Torffield teaches a general loudspeaker. One skilled in the art would have expected that any well known loudspeaker, including a dynamic loudspeaker, could be used without generating any unexpected result. Thus, it would have been obvious to one of ordinary skill in the art to modify the combination of Torffield, Honda and Dobbs by using specific well known loudspeaker, such as a dynamic loudspeaker, because it is considered as a matter of design preference.
Regarding claims 9, 13 and 14, both Honda and Dobbs teach a remote control.
Regarding claims 16-18, Torffield fails to show that the loudspeaker assemblies are disposed in the corresponding apertures in the ceiling. As illustrated in Fig. 2 of Torffield, the loudspeaker assemblies are mounted to the ceiling. To hide the bulky loudspeaker enclosure from view, a part of the enclosure could be mounted behind the ceiling out of the sight. Thus, it would have been obvious to one of ordinary skill in the art to modify Torffield, Honda and Dobbs by selecting another location for placing the 
Regarding claim 19, Torffield shows the loudspeaker assemblies above a floor.
Regarding claim 20, Torffield shows that the loudspeaker assemblies are spaced apart (Figs. 2 and 8) to provide a uniform sound and a diffuse sound field (col. 8, lines 1-8 and 21-23 and col. 9, lines 53-56 and 60-62).
Claims 2, 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torffield, Honda and Dobbs as applied to claim 1 above, and further in view of Greenhill (“Speaker Cables: Can You Hear the Difference?”).
Regarding claim 2, Torffield fail to show that the loudspeaker assemblies are interconnected with the source via multi-conductor American Wire Gage (AWG) No. 24 size wiring pieces terminated at both ends with quick connectors. Torffield teaches general loudspeaker assemblies being interconnected with the source (not explicitly shown, but it is inherently included) without specifying the cable connection. Greenhill teaches that the speaker wire having 24 gauge costs a lot less or even being given away. Based on the testing, Greenhill concluded that the human cannot hear the difference between No. 24 gauge cable and another more expensive cable when the wire is short, such as 6 feet instead of 30 feet. Thus, one skilled in the art would have been motivated to modify Torffield, Honda and Dobbs in view Greenhill by designing and testing the sound system utilizing the No. 24 gauge cable having quick connector at the terminals in order to reduce the overall cost of the sound system and allowing easy replacement of loudspeaker assemblies.

Regarding claim 6, Torffield fails to show specific connector type. One skilled in the art would have expected that any well known connectors with number of conductors could be used without generating any unexpected result. Examiner taking official notice that such feature is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Torffield, Honda, Dobbs and Greenhill by using any functionally equivalent and well known connectors because it is considered as a matter of design preference based on the application.
Claims 1, 3, 4, 9, 10, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Propst et al. (hereafter Propst, US 4280019) in view of Horrall et al. (hereafter Horrall; US 4476572) and Moeller et al. (hereafter Moeller; US 20020150261 A1).
Regarding claims 1 and 9, Propst discloses a sound masking system for providing sound masking in a predetermined area, said system comprising:
a plurality loudspeaker assemblies (Fig. 2), coupled to a masking signal generator (66) to receive an electrical sound masking signal (Fig. 10),
wherein each of the loudspeaker assemblies comprising

wherein the plurality of loudspeaker assemblies are arranged away from one another by a distance (Fig. 1).
Propst fails to show the masking signal generating providing two or more channels. Propst teaches a general noise source generator (66). Horrall teaches that the masking sound from plural loudspeaker assemblies might cancel each other out or providing uneven reinforcement (col. 4, lines 20-22). To obtain a better masking effect, Horrall suggests generating masking sound in two or more channels of mutually incoherent signals. Thus, it would have been obvious to one of ordinary skill in the art to modify Propst by utilizing the masking sound generator as suggested in Horrall in order to have the plural loudspeaker assemblies generating different masking sound that would ensure that there is no uneven or noticeable masking sound being distributed in the open office. 
Propst fails to explicitly state that the distance between the loudspeaker assemblies would permit overlap in acoustic masking signals generated by each of the loudspeaker assemblies based on the sound masking signal. Propst clearly teaches that the loudspeaker assemblies would generate diffused sound field in the area surrounding the loudspeaker assemblies (Figs. 2 and 6, col. 4, lines 50-54 and col. 5, lines 5-6 and lines 38-40). Horrall teaches that it is preferred to having masking sound in the background while the person walking around in the open office could not pinpoint the exact masking sound source location (col. 5, lines 35-40). This teaching would have 
Propst and Horrall fails to show a control unit. Moeller teaches a control unit configured to receive a command and select one sound masking spectrum (33,20,21,34,35) and provide to a recipient loudspeaker (144) an acoustic sound masking signal having the selected spectrum and a sound masking zone selection (based on the address, abstract, [0037], e.g.). Although Moeller fails to show a plurality of predetermined sound masking spectra stored in the masking signal generator, this is an obvious modification based on the various adjustments taught in Moeller. For an open office ([0002], [0035]), the amount of masking noise needed to protect speech privacy could be predicted based on the work schedule. For example, the user can enter the masking sound setting for a particular weekday and time ([0055]). The setting 
Regarding claim 3, Propst fails to show the diameter between 1.25 in and 3 in. However, the claimed size is one of many well known and commercially available 
Regarding claim 4, Propst fails to show that each loudspeaker assembly has a voice coil coupled to the audio emitter. Propst teaches a general cone emitter (22). One skilled in the art would have expected that any well known acoustic emitter, including one with voice coil and magnet, could be used without generating any unexpected result. For example, for a sound masking system installed in an open office, Horrall teaches a cone emitter with a voice coil for generating the masking sound (col. 4, lines 1-3). Thus, it would have been obvious to one of ordinary skill in the art to modify Propst by utilizing well known cone speaker design, such as the one as taught in Horrall, in order to provide the masking sound using a common speaker without adding additional cost to the sound masking system.
Regarding claim 10, the combination of Propst, Horrall and Moeller meets the claimed limitation. Horrall teaches mutually incoherent electrical sound signals (e.g., abstract, col, 2, lines 43-45, col. 4, lines 20-54; col. 5, lines 40-44).
Regarding claims 13 and 14, Moeller teaches that the remote control can adjust the at least one frequency component of a selected sound masking spectrum (118 in Fig. 6, see also Figs. 8, 9 and 11).
.
Claims 2, 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Propst, Horrall and Moeller as applied to claim 1 above, and further in view of Greenhill (“Speaker Cables: Can You Hear the Difference?”).
Regarding claim 2, Propst fail to show that the loudspeaker assemblies are interconnected with the source via multi-conductor American Wire Gage (AWG) No. 24 size wiring pieces terminated at both ends with quick connectors. Propst teaches general loudspeaker assemblies being interconnected with the source without specifying the cable connection. Greenhill teaches that the speaker wire having 24 gauge costs a lot less or even being given away. Based on the testing, Greenhill concluded that the human cannot hear the difference between No. 24 gauge cable and another more expensive cable when the wire is short, such as 6 feet instead of 30 feet. Thus, one skilled in the art would have been motivated to further modify Propst, Horrall and Moeller in view Greenhill by designing and testing the sound system utilizing the No. 24 gauge cable having quick connector at the terminals in order to reduce the overall cost of the sound system and allowing easy replacement of loudspeaker assemblies.
Regarding claim 5, Propst fails to clear show at least four pairs of conductors. However, it would have been obvious to one of ordinary skill in the art to modify Propst, Horrall and Moeller in view of Greenhill by connecting a number of loudspeaker 
Regarding claim 6, Propst fails to show specific connector type. One skilled in the art would have expected that any well known connectors with number of conductors could be used without generating any unexpected result. Examiner taking official notice that such feature is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Propst, Horrall, Moeller and Greenhill by using any functionally equivalent and well known connectors because it is considered as a matter of design preference based on the application.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but is moot because the newly filed claim 1 is withdrawn from consideration as being directed to a non-elected invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654